 UNITED STEELWORKERS OF AMERICA, LOCAL 8061403United Steelworkers of America,Local No. 8061,AFL-CIO (Arrowhead Engineering Corp.)andEve-lyn Hinckley.Case 25-CB-2521FINDINGS OF FACTI.JURISDICTIONOctober 14, 1976DECISION AND ORDERBy CHAIRMAN MURPHY AND MEMBERS FANNINGAND JENKINSOn June 22, 1976, Administrative Law Judge Ber-nard Ries issued the attached Decision in this pro-ceeding. Thereafter, the General Counsel filed limit-ed exceptions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of .the exceptions and briefand has decided to affirm the rulings, findings, andconclusion' of the Administrative Law Judge andto adopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended,the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge and herebyorders that the Respondent,United Steelworkers ofAmerica, Local No. 8061,AFL-CIO,itsofficers,agents, and representatives,shall take the action setforth in said recommended Order.i In his Decision the Administrative Law Judge in several instances inad-vertently referred to "Section 8(a)(1)" in place of "Section 8(b)(1)(A)" of theAct Such inadvertent misstatement is hereby correctedDECISIONSTATEMENT OF THE CASEBERNARDRIES,Administrative Law Judge: A hearingwas held in this case on May 4, 1976, at Knox, Indiana,pursuant to a charge filed on February 10, 1976, and acomplaint issued on March 31, 1976. The complaint allegesthat on several occasions since August 11, 1975, agents ofRespondent restrained and coerced employees in the exer-cise of their Section 7 rights and thereby violated-Section8(b)(1)(A). A helpful brief was received from the GeneralCounsel on or about June 8, 1976; Respondent's brief, al-though-received late, was timely mailed and has been con-sidered.Upon the entire record' and my observation of the wit-nesses,Imake the following:Arrowhead Engineering Corporation is an Indiana cor-poration which, at all times material, has been engaged atitsKnox, Indiana, facility in the manufacture, sale, anddistribution of precision split steel pulleys and relatedproducts. During the year prior to issuance of the com-plaint,a representative period, Arrowhead EngineeringCorporation purchased, transferred, and delivered to itsKnox facility goods and materials valued in excess of$50,000 which were transported to the facility directly fromStates other than the State of Indiana. The Respondentadmits, and I find, that ArrowheadEngineeringCorpora-tion is now, and has been at all times material, an employerengaged in commerce within the meaning of Section 2(6)and (7) of the Act.The complaint alleges, the answer admits, and I find thatthe Respondent is, and has been at all times material, alabor organization within the meaning of Section 2(5) ofthe Act. I further find that it would effectuate the policiesof the Act to assert jurisdiction over Respondent.II.THE ALLEGED UNFAIR LABOR PRACTICESA. BackgroundRespondent is the collective-bargaining representative ofthe production and maintenance employees at ArrowheadEngineering Corporation. Evelyn Hinckley, the ChargingParty, is an employee of Arrowhead Engineering Corpora-tion. She is the wife of Emmett Hinckley, also an employ-ee. Inearly 1974, Emmett Hinckley became vice presidentof Respondent Union, and later in 1974, he became itspresident.Around July 1974, Arrowhead created the position oftoolroom crib attendant. Although Arrowhead was operat-ing three shifts at the time, it initially put only one cribattendant position into effect, on the day shift. EvelynHinckley bid on, and was awarded, the position. Subse-quently, at some undisclosed time, a crib attendant wasassigned to each of-the other two shifts, as discussed below.BecauseArrowhead had not negotiated the pay rate forthe crib attendant job with Respondent prior to putting itinto effect, Emmett Hinckley, then the vice president ofRespondent, and John Tubbs, then the chief steward forRespondent,' filed a "policy grievance" in July 1974.Hinckley testified that the grievance was customarily re-ferred to as "Evelyn's grievance." The grievance ultimatelywent to arbitration, the arbitrator ruled in favor of Respon-dent, and, pursuant to the arbitrator's decision, Respon-dent and Arrowhead commenced negotiations about theappropriate pay rate for the job, probably in the summer of1975.1Counsel for General Counsel has filed an unopposed motion to correctthe recordThe motionis granted with one exception I disagree with thecontention of General Counsel that the word "didn't" appearing at p 116, 1.25, should read "did."2The parties stipulated that Tubbs subsequently served as vice presidentof Respondent from the fallof 1974-February 1975and from June 1975-January 1976, when he became president226 NLRB No. 57 404DECISIONSOF NATIONALLABOR RELATIONS BOARDIn the interim, perhaps in early 1975, employee MarleneFerry was assigned to the position of crib attendant on thethird shift. Around March 1975, Arrowhead closed downits third shift. About the same time, Marlene Ferry wasremoved from the job of toolcnb attendant and assigned toa less desirable job of operator, on the second shift. Therecord is in conflict as to whether Ferry was removed fromthe crib attendant job prior to or subsequent to the closingof the third shift, but it seems probable that the two eventscoincided.On March 14, Ferry filed a grievance protesting her re-moval from the crib attendant job; her claim was couchedin terms of her seniority, and she was evidently assertingthat,when the third shift closed down, she should havebeen-assigned as a crib attendant on another shift, in pref-erence to the employees holding that position on the othershiftswith inferior seniority. Around this time, Respon-dent's representatives and Arrowhead were having discus-sions about the seniority rights of employees who had beenon the third shift; the record shows that Ferry had greaterplant seniority than Evelyn Hinckley.On March 14, at the first step of the grievance proce-dure, instead of meeting Ferry's seniority claim head-on,the Company replied that Ferry was "not considered capa-ble of continuing in the toolcnb attendant position," and itreiterated this contention at the next two steps. In April1975, at the third step of the grievance procedure, EmmettHinckley, who by that time had become president of Re-spondent, acquiesced in the Company's claim that MarleneFerry had been an incompetent crib attendant and "signedoff" on the Ferry grievance.It appears from the record that John Tubbs, who becamevice president and a member of the grievance committee inJune 1975, was unhappy with Emmett Hinckley's decisionto "sign off" on the Ferry grievance. He testified that hewas "displeased" with the disposition of that grievance.On July 2, 1975, the Company and Respondent's repre-sentatives met to negotiate the crib attendant pay rate pur-suant to the arbitrator's decision. Emmett Hinckley waspresent at the meeting; although he was president of theUnion at that time, he was not a member of the grievancecommittee. Not much progress was made at the July 2meeting. There may have been another meeting beforeHinckley left for vacation at the end of July 1975; the rec-ord is unclear on this. On July 28, while Emmett and Eve-lyn Hinckley were on vacation, the grievance committee,composed of Tubbs, the chief steward, and another mem-ber, reached agreement with the Company about the rateof pay for the job. The committee accepted the same rateof pay that the Company had originally assigned to the job.B. The AllegedThreat of August 11, 1975The first substantive allegation of the complaint (par.5(b)) is that Vice President John Tubbs threatened, on orabout August 11, 1975, "to cause the employer to dischargecertain employees of the employer because such employees3To "sign off" on a grievance is to withdraw it, or to acquiesce in theemployer's denial of the grievanceprotested the Respondent's handling of grievances." Thisappears to relate to certain testimony given by EmmettHinckley, although I am less than confident in this asser-tion. See footnote9, infra.Hinckley credibly testified that, when he returned fromhis vacation on August 11, and discovered that Tubbs andthe committee had signed off on "Evelyn's grievance," hequestioned Tubbs as to why he had done so. Tubbs toldhim that if he did not like it he should call United Steel-workers staff representative, Don Tobin.When Hinckleystated that he did not see how Tubbs could have signed offat the same pay rate that the Company had originally as-signed to the job, Tubbs replied, "Well, I done it, and I'mgoing to have Evelyn's job next." Tubbs testified to severalconversations with Hinckley about signing off_ on the poli-cy grievance, but his version of those conversations con-tained no reference to "having Evelyn's job." I believedHinckley's testimony; he appeared somewhat tentative,perhaps from the effects of medication,4 but, albeit, anhonest w` iness. Tubbs' testimony did not breed confidence.I do not, however, see how Tubbs' statement to Hinckleycan be construed, as the complaint alleges, to be a threat"to cause the employer to discharge certain employees ofthe employer because such employees protested the Re-spondent's handling of grievances."In the factual setting, "such employees" would have tobe Evelyn Hinckley. The threat to "have Evelyn's job next"does not on its face indicate that Tubbs was displeasedwith Evelyn for having "protested the Respondent's han-dling of grievances," which, as of August 11, she had notdone. Since it appears from the record that Tubbs was dis-pleased with Emmett Hinckley's handling of the Ferrygrievance and believed that the grievance should have beenprosecuted further, Emmett Hinckley may have under-stood the threat to "have Evelyn's job next" as an assertionby Tubbs that Ferry, who had the greater seniority, shouldbe occupying the day-shift crib attendant job, and thatTubbs was going to attempt to see that she got the job.In any event, the statement, "Well, I done it, and I'mgoing to have Evelyn's job next," is ambiguous and, I be-lieve, cannot be fairly read, on the given facts, as a threat"to cause the employer to discharge certain employees ofthe employer because such employees protested the Re-spondent's handling of grievances." I will therefore recom-mend that paragraph 5(b) of the complaint be dismissed.5C. The AllegedThreats Directedto EvelynHinckleyThe complaint alleges (par. 5(c)) that George Luckett,treasurer of Respondent, on several occasions during theperiod from August 11 to December 30, 1975, and Johna The record shows that Hinckley has recently hada long siege of illness5There is testimony by Evelyn Hinckley, discussedinfra,that, in April,Tubbs had spoken to her of his displeasure with Emmett having signed offthe Ferry-grievance, and his determination to replace Evelyn with Ferry ascrib attendantWith knowledge of those conversations, Emmett might haveunderstood Tubbs' August ' 11 remark as part of a continuing vendettaagainst Emmett for signing off the Ferry grievance, and this, conceivably,could lay the groundwork for finding a violation. But General Counselfailed to elicit from his witnesses, the Hmckleys, that Evelyn had told Em-mett about the conversations with Tubbs. Since General Counsel failed todo so, I refuse to infer that fact, even though I think it likely occurred. UNITED STEELWORKERS OF AMERICA, LOCAL 8061Tubbs, on or about August I1 and in November 1975,"threatened to cause employees of the employer to losetheir jobs because their relatives had `signed off' certaingrievances."Evelyn Hinckley testified that, in April 1975, Tubbstalked to her about her husband having signed off onFerry's grievance and told her that "he was going to get, meout of the crib and Marlene Ferry was going to have myjob." Later that month, Tubbs, in the presence of Luckett,told Hinckley that what her husband had done about theFerry grievance was "pretty rotten," and that "he wasgoing to get [Ferry] back in the crib, and I would be out." 6Around August 13, after her return from vacation,Hinckley inquired of Luckett and Tubbs, about the prog-ress of the "policy grievance"; Tubbs said that "they hadsigned off on the policy grievance because Emmett hadsigned off on Marlene Ferry's grievance." That evening,Evelyn Hinckley called Union Staff Representative, Tobin,who is located in South Bend, to complain. The followingday, August 14, Tubbs told her that she should not havecalled Tobin, that there was no longer anything she coulddo about the grievance settlement, and that she "wasn'tgoing to be in the crib any longer; Marlene Ferry would bein.,,During this period, according to the testimony of Tobin,who was substantially corroborated by Evelyn Hinckley,she called Tobin a number of times, in September, Octo-ber, and November, 1975, about her inability to convinceTubbs to file certain grievances on her behalf pertaining toovertime pay. Tobin testified that he kept referring Hinck-ley to Tubbs, and also talked to Tubbs, telling him to besure to file the grievances on Hinckley's behalf. The recordshows that, on September 15 and October 7, Tubbs filedsuch grievances on behalf of Evelyn Hinckley.Hinckley testified that on one occasion in November,after she had called Tobin about some matter, Tubbs cameto the toolcrib and warned her "not to call Don Tobinabout anything or to talk to any other union official aboutanything, that I was to come directly to him." Tubbs re-peated that she would "be taken out of the crib." 7Tubbs denied that he had ever engaged in discussions ofthe Ferry grievance with Evelyn Hinckley; denied that hehad had any conversations with Evelyn Hinckley about theresolution of the policy grievance; but testified that, on oneoccasion, Tobin called him to relay a complaint from Eve-lyn Hinckley and that he thereafter told her that, if shewanted a grievance written up, she should approach himrather than bother Tobin. As indicated, Tubbs conceded atthehearing that he was "displeased" with EmmettHinckley's disposition of the Ferry grievance.Hinckley testified that, in November 1975, TreasurerLuckett told her that "I'd better watch myself, that Johnwas going to get me out of the crib and to put MarleneFerry back in it. I was going to lose my job." In the firstpart of December, Luckett again told her that Tubbs was6,The foregoing testimony predates the 10(b) period; it was received, with-out objection, as background material7BeginningAugust 20, except for 8 days in December, Emmett Hinckleywas on sick leave until February 1976, and Tubbs was the acting chiefexecutive of Respondent405"going to get me out of the crib, that I was going to lose myjob." Luckett denied ever telling Hinckley that Tubbs wasafter her job.I found Evelyn Hinckley to be a thoughtful witness andhonest in demeanor. Tubbs was a rather defensive witness;some of his testimony supported that given by Hinckleyand his sweeping denials were, in the situation,.implausi-ble. The same -is true of Luckett. I do not believe that Eve-lyn Hinckley fabricated these conversations, and I_ credither.General Counsel contends that the several statementsmade to Evelyn Hinckley by Tubbs that he was going tohave her replaced by Marlene Ferry constituted unlawfulthreats in violation of Section 8(b)(1)(A). I fully agree withGeneral Counsel's argument that "a threat to have an em-ployee discharged in retaliation for that employee's dissentover union positions of policy" violates that section, as thecases cited by General Counsel indicate.Local 636, UnitedRubber, Cork, Linoleum and PlasticWorkers of America,AFL-CIO (Arco Industries, Inc.),213 NLRB 61 (1974); cf.International Union of Operating Engineers, Local 406 (NewOrleans Chapter, AGC),189 NLRB 255, 265 (1971). I fur-ther agree with General Counsel's assertion that the direc-tion of such a threat against Evelyn Hinckley, for the man-ner in which her husband Emmett had conducted thebusiness of the Union, would equally violate Section8(b)(1)(A)._Cf.Local Union No. 513, affiliated with Interna-tionalUnion of Operating Engineers (Maxon ConstructionCo.),183 NLRB 1134, 1138 (1970);Golub Bros. Conces-sions,140 NLRB 120, 128 (1962).General Counsel, to a large extent, concentrates on therelationship between Tubbs' statements about getting Eve-lyn Hinckley "out of the crib" and his displeasure aboutEmmett Hinckley's disposition of the Ferry grievance.That relationship has its inner complications. This is not, acasewhere a union official threatens random reprisalagainst a relative of an employee because of the latter'sdisfavored intraunion activities in regard to a matter aliento the relative's own status. Here, it is clear that Tubbs ingood faith believed that Emmett Hinckley had mishandledthe Ferry grievance, and it would appear that he hoped toreverse its resolution. The inevitable consequence of such areversal would be to get Evelyn Hinckley "out of the crib"and Marlene Ferry, who had greater plant seniority, backin.It therefore seems to be somewhat of an over-simplifica-tion to necessarily read every reference to getting Evelynout and Marlene in as a threat of blind reprisal; these state-ments, abstractly, could be construed as conclusionarysummations of the natural result of righting what Tubbsperceived to be a wrong done to Ferry.8However, analysis of the testimony in the setting pre-sented discloses various grounds, alluded to by GeneralCounsel, for concluding that Respondent committed viola-tions of the Act. Although my reasoning below does not8 I sincerely doubt that Tubbs or Luckett ever conveyed the thought thatEvelyn Hinckley was going to "lose [her] job," in the sense of terminatingemployment, although her testimony occasionally contains such language. Ifeel certain that, when Tubbs or Luckett spoke about her "losing her job,"they meant, and she understood, the reference to be a transfer from hercurrent job to another one 406DECISIONS OF NATIONAL LABOR RELATIONS BOARDwholly comport with the complaint allegation, the factscould not have been more fully litigated,as anevidentiarymatter. I believe that I have the authority to make the fol-lowing findings based on those facts; should Respondentdisagree with my legal conclusions, it may argue the pointsof disagreement to the Board, by filing exceptions hereto.According to Evelyn Hinckley, Tubbs told her on Au-gust 13 that the committee "had signed off on the policygrievance because Emmett had signed off on MarleneFerry's grievance." This statement conveyed to EvelynHinckley, in no uncertain terms, that Tubbs and'the re-mainder of the grievance committee had yielded on agrievance in which she had a substantial interest because ofanother decision taken by her husband in the performanceof hisunionduties. Such a statement falls comfortablywithin the confines of the precedent earlier cited. It con-veyed themessage toEvelyn Hinckley that Tubbs was per-fectly willing, when the opportunity arose, to sacrificetheemployment rights of employees with whom he disagreedabout union policies and practices. Such a statement mayreasonably be said to have a tendency to chill employees inthe exercise of their right to stake out dissenting positionswithin the union structure, and, accordingly, to restrainand coerce them in the exercise of their Section 7 rights.On August 14, Tubbs told Evelyn Hinckley that sheshould not have called Staff Representative Tobin to com-plain about the resolution of the policy grievance, and thatshe "wasn't going to be in the crib any longer; MarleneFerry would be in." Although Tubbs had indicated to Eve-lyn in their April conversations that the reason MarleneFerry would be in the toolroom and Hinckley would be outwas because of his determination to reverse EmmettHinckley's disposition of the Ferry grievance, the August14 statement made no reference to this matter. Instead, itappeared to attribute the threatened displacement toTubbs' annoyance with Hinckley's call to Tobin. In con-tacting Tobin to complain about the settlement of the poli-cy grievance, Evelyn Hinckley was engaging in conductprotected by Section 7; and in announcing his displeasurewith that action'in conjunction with the gratuitous state-ment that she "wasn't going to be in the'crib'any longer;MarleneFerry would be in,"Tubbs foreseeably tended tocauseHinckley to conclude that her removal would resultnot merely as a consequence of a reversal of the Ferrygrievance, but because she had engaged in protected activi-ty.By this statement, Tubbs violated Section 8(a)(1).9 Thefact that Tubbs later filed grievances on Hinckley's behalf,after she continued to call Tobin, does not, in ',my opinion,nullify the lingering and potentially combustible effect ofsuch a threat, especially since itwas renewed in November,as discussed hereafter.In November, after Hinckley had called Tobin, Tubbsagainapproached her, told her "not to call Don Tobinabout anything or to talk to any other union officials aboutanything, that I was to come directly to him," and repeated9This may, indeed, be the violation referred to in par. 5(b), above, whichI have dismissed General Counsel does not explain in his brief which evi-dence is asserted to support the separate allegations of the complaint; theonly testimony as to an occurrence on August 11, referred to in par. 5(b),was that given by Emmett Hinckley, discussed above.that she would be "taken out of the crib." For the reasonsgiven above, I find this statement also to be violative ofSection 8(a)(1).As discussed, Treasurer Luckett told Hinckley in No-vember that "I'd better watch myself, that John was goingto get me out of the crib and put Marlene Ferry back in it."The admonition that Hinckley had "better watch [herself]"isnot onlyominous,but plainlysuggeststhat it was herongoing activity in bypassing Tubbs and directly contact-ing Tobin, rather than simply Tubbs' desire to undo theFerry grievance' resolution, which prompted the remark. InDecember, Luckett repeated that Tubbs "was going to, get[her] out of the crib." In the light of the thrust of Tubbs'prior remarks, the connotation of Luckett's November cau-tionary statement, and the reasonableinference arisingfrom this record that Tubbs and Luckett worked closely inunionaffairs, Luckett's Decemberstatementlikely carriedthe samemessage ashisNovember remark. I conclude,accordingly, that by the foregoing conduct of GeorgeLuckett` Respondent violated Section 8(a)(1).'D.The Alleged Threat Uttered to LydaBeehlerParagraph-5(d) of the complaint alleges that in February1976 Luckett "threatened-to `blackball' employees of theEmployer because their relatives had filed-chargeswith theBoard; and because said employees had encouraged saidrelatives to file charges with the Board."Lyda Beehler testified that, in February 1976, she had aconversation with George Luckett in which Luckett saidthat he had found out that Evelyn Hinckley had "filedcharges against the Union" and that "he would see if theycould . . . blackball" Emmett. Later in the day, however,Luckett told Beehler that he had spoken to Emmett Hinck-ley "and found out that Emmett wasn't behind the chargesthat was [sic] filed." 10 Beehler testified that the thrust ofLuckett's statement was that Luckett wasgoing to investi-gate whether Hinckley could be "blackballed"; that shehad not understood what Luckett had meant by the term"blackball";` and that she told neither of the Hinckleysabout the conversation.Luckett recalled a conversation withBeehlerin which hesaid that Hinckley had told him he had nothing to do withthe charge filed by his wife. Luckett did not recall speakingto Beehler about Hinckley being "blackballed:"Beehler was a most impressive witness. Luckett's conces-sionmakeslittle senseexcept in the context testified to byBeehler. I credit Beehler.General Counsel constructs his argument on the persua-sive theory that a statement made by a union official to anemployee that the union was contemplating punitive actionagainst another employee whose wife had "resorted to theBoard's processes" constitutes a violationofSection8(b)(1)(A).International Union of Operating Engineers, Lo-cal 139 (T. J. Butters Construction),198 NLRB 1195, 1196(1972); cf.N.L.R.B. v. Industrial Union of Marine & Ship-buildingWorkers [U.S. Lines Co.],391 U.S. 418, 424 (1968),approvingLocal 138,-InternationalUnion of Operating En-"The record shows that Evelyn Hinckley filed the underlying chargehere on February 10, 1976. UNITED STEELWORKERS OF AMERICA, LOCAL 8061gineers, AFL-CIO (Charles S. Skura),148 NLRB 679, 681(1964). The difficulty here is thatBeehlerdid not testifythat Luckett indicated to her the nature of the chargesfiled; she testified, "Well, he said that he had found outthat Evelyn Hinckley had filed charges against the Union,"and that,later,Luckett told her that "Emmett wasn't be-hind the charges that was [sic] filed." Unless Board pro-cesseswere reasonably implicated in the statements madeto Beehler, there is no basis for saying that the statementswould have a tendency to deter resort to those processes.The word "charges," standing alone, is ambiguous-Evelyn Hinckley could have filed any manner of chargeagainst the Respondent. I believe, however, that Luckett'spartial concession on this subject satisfactorily clarifieswhat the two were talking about. Asked if he recalled aconversation with Beehler "with respect to charges filedbefore the National Labor Relations Board,"Luckett an-swered:Ms. Beehlerand I used to talk just about everyday,you know, about different things; and she wantedsomething moved, you know, general. And I think Idid hear something that day about Evelyn signing; Imeansomethingcameup about the Umon, against theUnion. And if I am not mistaken, I did tell her that Italked to Emmett, and Emmett told me he had noth-ing to do with it, a signing against the Union at thattime.In the context of the question posed, it is obvious thatLuckett andBeehler werespeaking of the charge whichinitiated this proceeding. The Board applied a similar anal-ysis inThe Hanna Building Corporation,223 NLRB 703(1976).I therefore agree with General Counsel that Luckett'sfirst remarks about possibly "blackballing" Hinckley forfiling charges constituted a violation. I think GeneralCounsel is correct in arguing that, even though Beehler didnot understand the word "blackball," she perceived it to bea punitive measure, as witnessed by her recall of a wordshe did not know. I further agree with General Counselthat Luckett's later remarks did not eradicate the ones firstuttered.While the Board has held that retraction of athreat is a valid defense,The Powers Regulator Company,149 NLRB 1185, 1186, In. 1 (1964), I think General Coun-sel iscorrect in principle in contending that a retraction ofthis nature-"We will not take action because we have dis-covered that we were wrong about the facts"-hardlyamounts to a retraction of the underlying threat. Finally,the fact that the proposed action was only in the formativestage is nodefense; seeMillwright & Machinery ErectorsLocal Union No. 720, United Brotherhood of Carpenters &Joiners of America, AFL-CIO (National Maintenance Cor-poration),196 NLRB 673, 675 (1972).CONCLUSIONS OF LAW1.Respondent, United Steelworkers of America, LocalNo. 8061, AFL-CIO, is a labor organization within themeaning ofthe Act , and it will effectuate the purposes ofthe Act for the Board to exercise jurisdiction over Respon-dent.4072.By the statement of Vice President Tubbs to EvelynHinckley, on or about August 13, 1975, that Respondent'sagents had not faithfully prosecuted a grievance whose res-olution affected her employment conditions because of themanner in which Evelyn Hinckley's husband had per-formed his duties as president of Respondent; by'the state-ment of Vice President Tubbs to Evelyn Hinckley, on orabout August 14, 1975, that her job might be affected bythe fact that she had filed a complaint with staff represen-tativeTobin; by similar statements by Vice PresidentTubbs to Evelyn Hinckley in November 1975, and by Trea-surer Luckett in November and December 1975, and byTreasurer Luckett's threat, in February 1976, to "black-ball" Emmett Hinckley because his wife had filed chargeswith the Board, Respondent violated Section 8(b)(1)(A) ofthe Act.THE REMEDYI shall recommend that Respondent be ordered to ceaseand desist from the unfair labor practices found, and that itbe required to post appropriate notices.General Counsel seeks a broad order; I do not believethe circumstances warrant that remedy. General Counselfurther asks that a copy of the notice be mailed to eachmember of Respondent, citingMillwright &MachineryErectors Local Union No. 720, supra,196 NLRB at 675. TheTrialExaminer there predicated the unusual remedy ofmailing on the ground that "the record indicated that onlya small percentage of members attend membership meet-ings." No such evidence is in this record. The normal reme-dy, which will include posting at the plant, if the Companyiswilling, seems sufficient.Upon the foregoing findings of fact, conclusions of law,and the entire record in this case, and pursuant to Section10(c) of the Act, I hereby issue the following recommend-ed:ORDER 11United Steelworkers of America, Local No. 8061, AFL-CIO, Knox, Indiana, its officers, agents, and representa-tives shall:1.Cease and desist from:(a)Telling employees that their grievances were not orwill not be faithfully prosecuted because of their protectedunion activities or the protected union activities of others.(b)Telling employees that their jobs might be adverselyaffected by their participation in protected union activities.(c)Telling employees that other employees might be"blackballed" from the Respondent because of their parti-cipation in filing charges with the Board.(d) In any like or related manner restraining or coercingitsmembers or the employees it represents in the exerciset In the event no exceptions are filed as provided by Sec 102 46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec102 48 of the Rules and Regulations, be adopted by the Board and becomeits findings, conclusions, and Order, and all objections thereto shall bedeemed waived for all purposes 408DECISIONSOF NATIONALLABOR RELATIONS BOARDof their rights protected by Section 7 of the National LaborRelations Act.2.Take the following affirmative action which isdeemed necessary to effectuate the purposes of the Act:(a)Post at its business office, and at all places wherenotices to members are customarily posted, copies of theattached notice marked "Appendix." 12 Copies of said no-tice, on forms provided by the Regional Director for Re-gion 25, shall be posted by Respondent after being dulysigned by its representaive, immediately upon receiptthereof, and shall be maintained for 60 consecutive daysthereafter, in conspicuous places. Reasonable steps shall betaken by Respondent to insure that the notices are notaltered, defaced, or covered by any other material.(b)Mail to the Regional Director for Region 25 signedcopies of the attached notice marked "Appendix," onformsprovided by the Regional Director, for posting byArrowhead Engineering Corporation in places at its Knox,Indiana, facility where notices to employees are custom-arily posted, if it is willing to do so.(c)Notify the Regional Director for Region 25, in writ-ing, within 20 days from the date of this Order, what stepsRespondent has taken to comply herewith.12 In the event the Board's Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted by Orderof the National Labor Relations Board" shall read "Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board."APPENDIXNOTICETo MEMBERSPOSTED BY ORDER OF THE-NATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing in which all parties had an opportunity topresent evidence, the National Labor Relations Board hasfound that we have violated the National LaborRelationsAct and has ordered us to post thisnotice.WE WILL NOT tell employees that their grievanceswere not or will not be faithfully prosecuted becauseof their protected union activities or the protectedunion activities of others.WE WILL NOT tell employees that their jobs might beadversely affected by their participation in protectedunion activities.WE WILL NOT tell employees that an employee mightbe punished by union discipline for filing, or encour-aging the filing of, charges with the National LaborRelations Board.WE WILL NOT in any like or related manner restrainor coerce employees in the exercise of their rights pro-tected by Section 7 of the Act.UNITEDSTEELWORKERS OF AMERICA,LOCAL No.8061, AFL-CIO